Citation Nr: 0826320	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1977 to February 
1980, and July 2002 to February 2003.  He also had periods of 
active duty for training during the 1990's.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the above claim.

In September 2005, the veteran testified at a personal 
hearing over which the undersigned Acting Veterans Law Judge 
presided at the Central Office in Washington, DC.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

This matter was previously before the Board in May 2006, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

The veteran's current low back disorder is manifested as a 
result of the veteran's period of active service. 


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, a low back disorder 
was incurred as a result of active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board grants the claim of service 
connection for a low back disorder.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service, to include active duty for training, or, if 
pre-existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).

Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2007).  
Inactive duty for training includes duty other than full-time 
duty prescribed for Reserves by the Secretary concerned and 
special additional duties authorized for Reserves by an 
authority designated by the Secretary concerned and performed 
by the Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2007).  Active military, naval, or air 
service includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007). Active 
military, naval, or air service also includes any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  It is noted that certain presumptions, such as 
the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304) and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service. 

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's asserts that he has a low back disorder that is 
the result of his periods of active service based upon three 
theories of entitlement.  He argues that he initially injured 
his back in an injury while on active duty for training in 
Alabama in 1994.  He also asserts that his current back 
disorder (diagnosed as lumbar strain at a February 2004 VA 
examination) was aggravated by his second period of service 
between July 2002 to February 2003.  Finally, he argues that 
his low back disorder was caused by his service-connected 
right knee disability.

A review of the veteran's service medical records reveals an 
Individual Sick Slip dated in July 1994 which shows that he 
was treated for pain in his back following physical training 
and while playing basketball.  The record notes that the 
veteran was part of the 55th Support Center, Fort Belvoir, 
Virginia.  It was indicated that he should not undertake 
physical training for five days.

In January 1995, X-rays demonstrated mild scoliosis at the 
L2-L3 level.  In September 2000, the veteran reported chronic 
low back pain since 1994. 

A VA examination report dated in February 2004 shows that the 
veteran reported having a low back disorder since 1994.  He 
described straining the low back while playing basketball.  
He added that his pain would occur about once a year for 
about two weeks.  The diagnosis was lumbar strain.

During the veteran's September 2005 hearing, he described 
that he injured his back in service in Huntsville, Alabama, 
while playing basketball, while on active duty.

A VA neurological examination report dated in March 2008 
shows that the examiner indicated that he reviewed the 
veteran's entire claims file in conjunction with conducting 
the examination of the veteran.  The veteran reported 
sustaining a low back injury while playing basketball in 1994 
for which he went on sick call.  The examiner set forth that 
in January 1997, the veteran again sought treatment for low 
back pain.  In May 1998 he reported a history of recurrent 
low back pain.  In September 2000, he had a normal spine 
examination, but reported a history of low back pain.  In 
2005, X-rays revealed a diagnosis of right paracentral disc 
herniation L4-5 with moderate spinal stenosis and 
degenerative disc disease with subligamentous disc protrusion 
without evidence of significant stenosis.

Following a review of the record and examination of the 
veteran, the examiner concluded that based on Individual Sick 
Slip dated in July 1994 from the Fort Belvoir, 55th Support 
Center, which referred to pain in the back following physical 
training and playing basketball, and that there was to be no 
physical training for five days, the veteran was likely on 
military exercise (active duty for training) when the low 
back strain injury occurred in 1994.  The examiner added that 
while his low back condition worsened mostly over the 
preceding few years (since 2005), his reports of intermittent 
low back pain, documented in the claims file and the event in 
1994 are as likely as not related to his current complaints.  
The examiner opined that while a direct causative relation 
was uncertain, as most back strains are not associated with 
any disk disease or abnormal imaging, the veteran's current 
complaints are at least as likely as not related to his prior 
back strain in 1994.

As to the remaining two theories of causation presented by 
the veteran, the examiner opined that the condition did not 
worsen during his period of service from 2002 to 2003, and 
that there was no evidence to support the theory his right 
knee disability was related to low back disorder.  

Pursuant to the Board's May 2006 Remand, the RO has attempted 
to verify whether the veteran was on active duty for training 
at the time of his asserted July 1994 low back injury.  In 
this regard, a letter from the U.S. Army Human Resources 
Command dated in January 2007 shows that the veteran was a 
Troop Program Unit Reservist with 27 active duty dates in 
1994.  While the additional development did not specify those 
27 active duty dates in 1994, it did not serve to refute the 
veteran's claim that he was on active duty for training when 
he injured his back in July 1994.

The Board finds probative the March 2008 opinion of the VA 
examiner which sets forth that given the July 1994 Individual 
Sick Slip from the Fort Belvoir, 55th Support Center, 
describing back pain following physical training and playing 
basketball, and that there was to be no physical training for 
five days, the veteran was likely on military exercise 
(active duty for training) when the low back strain injury 
occurred in 1994.  The Board also finds probative the 
examiner's opinion that the veteran's current complaints are 
at least as likely as not related to his prior back strain in 
1994.  This opinion is considered probative as it was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no 
competent medical evidence of record to rebut the opinion of 
the March 2008 VA examiner or  otherwise diminish its 
probative weight. 

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain further verification 
of the veteran's dates of active duty for training or to 
obtain an additional medical opinion.  However, under the 
benefit of the doubt rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994). 

Given the results favorable to the veteran on the theory of 
direct causation, and in light of the opinions of the VA 
examiner in March 2008 that the veteran's low back disorder 
did not worsen during his period of service from 2002 to 
2003, and that there was no evidence to support the theory 
his right knee disability was related to low back disorder, 
entitlement to service connection for a low back disorder on 
a theory of aggravation of a pre-existing condition or 
secondary to a service-connected disorder, is not warranted 
and will not be further addressed.

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran's currently 
diagnosed low back disorder was likely first manifested 
during his period of active duty for training.  See Ashley, 6 
Vet. App. at 59, citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection for a low back 
disorder is granted.


ORDER

Service connection for a low back disorder is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


